Citation Nr: 1141816	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  06-16 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for right ear hearing loss.

3.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for a disability manifested by dizziness.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to June 1966.

This matter comes to the Board of Veterans' Appeals (Board) from a December 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  This matter was previously before the Board in May 2009, when the case was remanded for additional development and the issuance of a statement of the case addressing the right ear and dizziness issues.

In March 2009, the Veteran testified at a personal hearing at the RO which was chaired by a Veterans Law Judge who is no longer employed by the Board.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  As discussed below, the Veteran has requested a new opportunity to appear at a hearing before another Veterans Law Judge at his local regional office.  At this time, the Board is remanding this appeal to comply with the Veteran's request.

The May 2009 remand found that a valid timely notice of disagreement had been filed with regard to the right ear hearing loss and dizziness issues, but no statement of the case had been issued as of that time.  The May 2009 remand directed that a statement of the case addressing those two issues be provided to the Veteran and his representative, and that the Veteran and his representative should be advised of the time period in which to perfect an appeal.

In this regard, the actions directed by the May 2009 Board remand were completed as to those two issues with the issuance of a statement of the case in August 2009.  The August 2009 statement of the case included a cover letter clearly notifying the Veteran and his representative of the time period in which to perfect an appeal.  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).  As discussed in the Board's May 2009 remand and in the August 2009 statement of the case, the RO denials pertinent to the initiated appeals for those two issues were from many years prior to August 2009; the Veteran therefore was required to submit a substantive appeal within 60 days of the August 31, 2009, mailing of the statement of the case in order to perfect those appeals for Board review.

Although the Veteran did not submit the Form 9 provided to permit proper perfection of the appeal to the Board, a reasonable liberal reading of the Veteran's written statement received by VA on October 28, 2009, permits the Board to find that it constitutes a substantive appeal under 38 C.F.R. § 20.202.  The Board notes that the October 2009 written statement makes contentions specifically concerning both hearing loss and dizziness.  Therefore, the Board finds that it is appropriate to consider the right ear hearing loss and dizziness issues listed above to be properly before the Board and perfected for appellate review at this time.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In an October 2011 letter, the RO informed the Veteran that the Veterans Law Judge who had conducted the March 2009 Travel Board hearing was no longer employed by the Board.  The Veteran was then provided the opportunity to testify at another hearing.  In a response received in October 2011, the Veteran checked the appropriate line to indicate that he does wish to appear at a hearing before a Veterans Law Judge of the Board at his local regional office.

The Board notes that the Veteran's items of correspondence have clearly indicated that he considers his claims of tinnitus, hearing loss, and dizziness to be related and to stem from a shared set of contentions.  There is no need to further address any question of whether the Veteran's request for a Board hearing pertains to all three issues or only to the tinnitus issue (only the tinnitus issue was perfected for appeal at the time of the Veteran's prior hearing before the unavailable former Veterans Law Judge).  The Veteran's March 2009 Board hearing testimony included contentions pertaining to all three issues and it is apparent that he desires to present his contentions regarding all three issues at his new Board hearing; in any event, the issues appear to be intertwined such that it is only reasonable to adjudicate them together following the Veteran's new Board hearing.

To ensure that full compliance with due process requirements have been met, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Board hearing as requested in connection with his appeal.  After the hearing is conducted, or in the event the Veteran cancels the hearing or otherwise fails to report for the hearing, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


